Name: Council Regulation (EEC) No 1481/80 of 9 June 1980 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14 . 6 . 80 Official Journal of the European Communities No L 148 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1481 /80 of 9 June 1980 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial products THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the draft Regulation submitted by the Commission , Whereas production of the products referred to in this Regulation is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user industries in the Commu ­ nity ; Whereas it is in the Community 's interest to suspend the autonomous Common Customs Tariff duties only partially in certain cases, due particularly to the exist ­ ence of Community production , and to suspend them completely in other cases ; Whereas, taking account of the difficulties involved in accurately assessing the development of the economic situation in the sectors concerned in the near future , these suspension measures should be taken only temporarily with their term of validity fixed to coin ­ cide with the interests of Community production , HAS ADOPTED THIS REGULATION : Article 1 The autonomous Common Customs Tariff duties for the products listed in the tables annexed to this Regu ­ lation shall be suspended at the level indicated in respect of each of them . These suspensions shall be valid :  from 1 July to 31 October 1980 for the product listed in Table I ,  from 1 July to 31 December 1980 for the products listed in Table II ,  from 1 July 1980 to 30 June 1981 for the products listed in Table III . Article 2 This Regulation shall enter into force on 1 July 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 9 June 1980 . For the Council The President F. PANDOLFI No L 148/2 Official Journal of the European Communities 14. 6 . 80 ANNEX TABLE I CCT heading No Description Rate of autonomous duty (%) ex 38.19 G Catalyst consisting of a mixture of oxides on a silicon dioxide support and containing by weight : (a) Not less than 25 % and not more than 40 % of antimony (b) Not less than 5 % and not more than 10 % of iron (c) Not less than 0-2 % and not more than 1 -5 % of molyb ­ denum (d) Not less than 0-8 % and not more than 4-0 % of tellurium 0 14 . 6 . 80 Official Journal of the European Communities No L 148/3 TABLE II CCT (leading No Description Rate of autonomous duty (%) ex 28.21 ex 28.24 ex 28.40 B II ex 28.47 F ex 29.02 B ex 29.03 B II ex 29.03 B II ex 29.03 B II ex 29.13 A I ex 29.15 C III ex 29.19 C ex 29.19 C ex 28.19 U ex 29.23 A 11 ex 29.23 D V ex 29.25 A II ex 29.25 B III b ) ex 29.26 A I ex 29.34 C ex 29.34 C ex 29.35 Q ex 29.35 Q ex 29.43 B ex 29.43 B Chromium dioxide Cobalt oxides and hydoxides PentaCalcium hydroxide tris(orthophosphate) for use in non-ferrous metallurgy (a) Calcium wolframate , for the manufacture of ferro-alloys or hexa-ammonium heptawol ­ framate ( a ) 1 , t\ 8 , 9 , 14 , 15 , 16 , 1 ^, 17 , 18 , 1 8-Dodecachloropentacyclo (1 2.2.1 .1 6 -9 .021 3 .0 5 - 1 ° ) octadeca-7 , 15-diene , for use in the manufacture of polypropylene (a) 1 - Nitropropane 2 - Nitropropane Nitroethane 3.3 - Dimethylbutanone Tetrabromophthalic anhydride 2.2-bis (chloromethyl ) trimethylene tetrakis (2-chloroethyl ) (phosphate) Tetrakis ( 2-chloroethyl ) ethylene bis (phosphate) ( + )- 4-Dimethylamino-3-methyl-l ,2-diphenylbutan-2-ol Iminodi ( acetic acid ) Aery lamido-2 - met hvipropanesulphonic acid Bendiocarb ( ISO ) 1 , 2-Benzisothiazol-3-one 1.1 -dioxide (o-benzoicsulphimide, saccharin ) and its sodium salt Trichloronat ( ISO) 2-Chloroethylphosphonic acid 2-Chlorodibenz [b,f][1,4] oxazepin-ll(10 /i)-one 2,3,5,6-Tetrachloropyridine Ribose Sucralfate ( INN ) 0 0 0 0 0 0 0 0 0 0 0 0 0 7-4 0 0 8 0 10 0 0 0 0 ( a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 148 /4 Official Journal of the European Communities 14. 6 . 80 CCT heading No Description Rate of autonomous duty (% ) ex 32.01 A IV Tanning extracts of eucalyptus 3-2 ex 32.09 A II ex 39.01 C V Polyurethane of 2.2'-( /fr/-butylamine) diethanol and 4.4'-methylenedi (cyclohexal isocyanate), dissolved in A', TV-dimethylacetamide , with a copolymer content of not less than 48 % by weight 0 ex 32.09 A II ex 39.02 C XIV a) Copolymer of /&gt;- cresol and divinylbenzene, dissolved in N,N/-dimethylacetamide, with a copolymer content of not less than 48 % by weight 0 ex 38.03 B Acid activated montmorillonite which , when examined by X-ray powder diffraction , shows four principal lines corresponding to crystal interplaner spacing (d values) of 0-44 , 0-40 , 0-33 and 0 25 nm , the line corresponding to 040 nm being the most intense 0 38.07 A Gum spirits of turpentine 3 ex 38.08 C Rosin hydrogenated , polymerized , dimerized or oxidized 4 ex 38.1 9 G Catalysts in the form of spherical grains with a diameter of not less than 1-4 mm and not more than 1-8 mm consisting of boron trifluoride on an aluminium oxide support 0 ex 38.19 G Catalysts in the form of rodlets having a length of not more than 5-0 mm and a diameter of not more than 3 6 mm, consisting of copper oxide and dichromium trioxide 0 ex 38.19 G Catalysts , in the form of granules or rings having a diameter of not less than 3 mm and not more than 10 mm , consisting of silver supported on aluminium oxide , the silver content being not less than 10 % and not more than 20 % by weight 0 ex 38.19 G Catalysts consisting of copper chloride supported on aluminium oxide for the preparation of dichloroethane from ethylene, hydrochloric acid and oxygen , with a surface area of less than 90 m ; /g (a ) 0 ex 38.19 U Cholic acid and i-alpha, 1 2-a //&gt;^/-dihydroxy-5- ^/tf-cholan-24-oi acid (deoxycholic acid ), crude 0 ex 38.19 U Crude bile acids 0 ex 38.19 U Flame retardant reaction products of acetaldehyde . ethylene oxide and phosphorous trichloride 0 ex 38.19 U Mixtures of tertiary thiols 8 ex 39.01 C III Reflecting polyester sheeting whether or not in rolls 0 ex 39.01 C III b ) Polyester of a mixture ot isophthalic acid and terephtalic acid with 4 4'-isopropylidenediphenol ' 0 ex 39.01 C V Polyurethane polymers in one of the forms mentioned in Note 3 (a ) to Chapter 39 , based on a mixture of 2-methyl and 4-methyl - w-phenylene di-isocyanates and branched chain triols with an average molecular weight of not less than 6 000, and containing terminal epoxy groups 12 ex 39.01 C V Polyurethane reflecting sheeting whether or not ir rolls 0 (a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 14. 6 . 80 Official Journal of the European Communities No L 148 / 5 CCT heading No Description Rate of autonomous duty (% ) ex 39.01 C VII Poly [oxy (2.6-dibromo-1.4-phenylene)] for use in the manufacture of polypropylene (a ) 0 ex 39.02 C VI a) Copolymer of maleic anhydride and styrene, whether or not containing a styrene ­ butadiene block copolymer in one of the forms mentioned in Note 3 (b) to Chapter 39 0 ex 39.02 C VI a) An A-B-A block copolymer of polystyrene ethylene-butylene copolymer and polysty ­ rene containing not more than 35 % by weight of styrene , in one of the forms mentioned in Note 3 (b) to Chapter 39 0 ex 39.02 C VII b) Reflecting polyvinyl chloride sheeting wholly embossed on one side in a regular pyra ­ midal pattern , whether or not in rolls 0 ex 39.02 C XII Reflecting polyacrylic sheeting, whether or not in rolls 0 ex 39.02 C XII Copolymerization products of acrylic and methacrylic esters in the form of film of a thickness not less than 50 and not more than 150 micrometers , whether or not in rolls 0 ex 39.02 C XII Copolymer of acrylic acid and 2-ethylhexyl acrylate containing not less than 10 % and not more than 1 1 % by weight of 2-ethylhexyl acrylate 0 ex 39.02 C XIV b) Reflecting sheeting of an acrylic polymer modified by melamine-formaldehyde, whether or not in rolls 0 ex 41 .02 B Bovine skins , chrome tanned in the moist state (Wet Blue) 0 ex 48.05 B Creped household and toilet paper, two ply, not containing mechanical wood-pulp , with a weight per ply of not less than 15 g/m2 and not more than 19 g/m 2 in rolls with a width of not less than 19 cm 8 ex 48.05 B Creped household and toilet paper, two ply, not containing mechanical wood-pulp , with a weight per ply of not less than 15 g/m2 and not more than 25 g/m 2 in rolls with a width of not less than 150 cm 8 ex 48.05 B Creped household and toilet paper, two ply, containing not more than 50 % mechan ­ ical wood-pulp , with a weight per ply of not less than 16 g/m 2 and not more than 20 g/m 2 in rolls with a width of not less than 150 cm 8 ex 48.07 D Kraft paper with latex addition to the stock , coated on one side with polybutadiene ­ styrene weighing not less than 104 g and not more than 130 g/m 2 for the manufacture of disposable nappy inserts (a) 6 ex 51.01 A Yarn , multiple , of polyamide , coated , impregnated or covered with a phenolic resin 0 ex 51.01 A Yarn of poly(/&gt;-phenyleneterephthalamide), intended for the manufacture of dryer screens for papermaking machines (a ) 0 ex 51.01 A Yarn of synthetic textile fibres of aromatic polyamides obtained by polycondensation of m-phenylenediamine and isophthalic acid 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 148/6 Official Journal of the European Communities 14. 6 . 80 CCT heading No Description Rate of autonomous duty (%) ex 56.01 A Synthetic textile fibres of aromatic polyamides obtained by polycondensation of m-phenylenediamine and isophthalic acid 0 ex 59.03 Bondes-fibre fabrics, with a thickness of not more than 300 micrometres, of spun ­ bonded polyethylene fibres, with a weight not exceeding 1 15 g/m 2 , whether or not in rolls 0 ex 59.08 Knitted or woven fabric coated or covered on one side with artificial plastic material in which are embedded glass microspheres 0 ex 59.12 Cotton fabric coated with adhesive in which are embedded glass balls the diameters of which range from 45 to 75 micrometres, weighing not less than 300 g/m 2 and not more than 550 g/m 2 0 62.03 A I Sacks and bags, of a kind used for the packing of goods, used, of jute or of other textile bast fibres of heading No 57.03 0 ex 70.20 B Yarns of 34 tex or a multiple thereof obtained from continuous spun glass filaments having a diameter of not less than 5-2 and not more than 6-2 micrometres, other than those treated so as to improve their adhesion to elastomers 6-3 ex 70.20 B Yarns of 33 tex or a multiple thereof obtained from continuous spun glass filaments having a diameter of not less than 5-8 and not more than 6-4 micrometres, other than those treated so as to improve their adhesion to elastomers 6-3 ex 8 1 .04 M Waste and scrap of uranium depleted in U 235 0 ex 84.31 A Suction roll shells , not drilled, being alloy steel tubes with a length of not less than 5 207 mm and an outside diameter of not less than 754 mm for use in machinery for making paper or paperboard (a ) 0 ex 84.51 A Electronic pocket communicators for handicapped persons which, by means of push buttons and printing thermic head, print and issue text on tape 0 ex 85.55 C Parts and accessories of electronic pocket communicators for handicapped persons which , by means of push buttons and printing thermic head, print and issue text on tape 0 ex 85.03 Lithium oidine, batteries, with a nominal value of not less than 40 EUA, for cardiac stimulators (a) 0 ex 85.21 A V Digital displays consisting of a glass tube mounted on a board up to 220 mm long and 45 mm wide excluding leads . The tube contains a straight line of digits not less than four in number, each digit consisting of a number of segments containing an inert gas with a metallic base coated with phosphorus salts which give off light when bombarded with electrons 0 ex 85.21 D II Digital displays consisting of a printed circuit board of a size not exceeding 35 x 90 mm with a single line of digits , not less than three in number comprising light-emitting diodes manufactured from gallium-based semi-conductor compounds mounted thereon . Each digit is composed of seven segments plus a decimal point and the line of digits has a protective cover of translucent plastic 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 14 . 6 . 80 Official Journal of the European Communities No L 148 /7 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II Electronic programmable read only memories (EPROMS), UV erasable , with a storage capacity of 32 K bits or 64 K bits , in the form of a monolithic integrated circuit contained in a housing bearing a capacity marking of '32' or '64', whose exterior dimensions do not exceed 1 5-6 x 33 3 mm, with a quartz window on the upper surface 0 ex 85.21 D II Electronic programmable read only memories (EPROMS), UV erasable , with a storage capacity of 16 K. bits , in the form of a monolithic integrated circuit contained in a housing bearing a capacity marking of ' 16', whose exterior dimensions do not exceed 15 -6 x 33-3 mm, with a quartz window on the upper surface 8 ex 85.21 D II Random access memories (RAMS), with a storage capacity of 64 K bits, in the form of a monolithic integrated circuit contained in a housing bearing a capacity marking of '64 ', whose exterior dimensions do not exceed 7-7 x 20-6 mm , with eight connecting pins along each of the longer sides 0 No L 148 /8 Official Journal of the European Communities 14 . 6 . 80 TABLE III CCT heading No Description Rate of autonomous duty (% ) ex 13.03 A V Extract of dewaxed pyrethrum 0 ex 27.13 B II Synthetic paraffin wax having a molecular weight of not less than 460 and not more than 1 560 0 ex 28.04 B Helium 0 ex 28.04 C III Tellurium in powder or ingots 0 ex 28.13 IJ Tellurium dioxide 0 ex 28.31 C Lithium hypochlorite 0 ex 28.38 C Potassium hydrogenperoxomonosulphate 0 ex 28.42 A VI Lithium carbonates not corresponding to the following specifications :  In the form of white powder  Containing 98-5 % or more of Li2CO3 and :  Less than 2 ppm of arsenic  Less than 200 ppm of calcium  Less than 200 ppm of chlorides  Less than 20 ppm of iron  Less than 1 50 ppm of magnesium  Less than 20 ppm of heavy metals  Less than 300 ppm of potassium  Less than 300 ppm of sodium  Less than 200 ppm of sulphates 0 28.46 A I b) Sodium borates, anhydrous 0 ex 28.48 B III Hydrotalcite (INN) 0 28.51 A Deuterium, deuterium oxide (heavy water) and other compounds of deuterium ; hydrogen and compounds thereof, enriched in deuterium ; mixtures and solutions containing these products (Euratom) 0 ex 28.57 A Silane (silicon hydride) 0 ex 28.57 B Manganese nitride containing not more than 8 % of nitrogen by weight 0 ex 29.01 C I beta-Pinene 0 ex 29.01 D VII Vinyltoluenes 0 ex 29.02 A I Carbon tetrafluoride (tetrafluoromethane) 0 ex 29.02 A lib) 1 ,2,3-Trichloropropenes 0 ex 29.02 A III Vinyl bromide 0 ex 29.02 A III 1 ,2-Dibromoethane 4 ex 29.02 A V Bromochloromethane 0 14. 6 . 80 Official Journal of the European Communities No L 148/9 CCT heading No Description Rate of autonomous duty (%) 1,6,7,8,9,14,1 5,16,17,17,18,18-Dodecachloropentacyclo (1 2.2.1.1 69 .02n .0510) octadeca-7, 15-diene, for use in the manufacture of polyamide (a) Nitromethane Methanesulphonyl chloride Butane - 1.3-diol 2,2-Bis(bromomethyl)propanediol 2- /erf-Butyl-4-ethylphenol 2- Isopropylphenol 4,4'-(2.3-Dimethyltetramethylene)dipyrocatechol ) not less than 98 % pure 6,6',6"-Tri- /erf-butyl-4,4',4"-(l-methylpropan-l-yl-3-ylidene)tri-m-cresol , whether or not containing toluene of crystallization 2,5-Di(rm-phenyl)hydroquinone Bis{phenoxyphenoxy)benzene, mixed isomers Sodium 4-(2-methylaiIyIoxy)benzenesulphonate ex 29.02 B ex 29.03 B II ex 29.03 CI ex 29.04 CI ex 29.04 CV ex 29.06 A IV ex 29.06 A IV ex 29.06 B V ex 29.06 BV ex 29.06 BV ex 29.08 A III c) ex 29.08 A III c) ex 29.08 D ex 29.09 B ex 29.13 A I ex 29.13 Bib) ex 29.13 D I b) ex 29.13 D lb) ex 29.13 E ex 29.13 F ex 29.13 G II ex 29.14 A lie) 4 ex 29.14 A lie) 4 ex 29.14 A II c ) 4 ex 29.14 A XI ex 29.1 4 B IV b ) /erf-Butyl hydroperoxide, aqueous solution 0 0 0 0 0 0 6 0 0 0 0 0 0 7 0 0 6 0 0 0 0 6 9 0 0 0 1 ,2-Epoxybutane 5-Methylhexan-2-one Refined natural bornan-2-one (camphor) 3- beta-Hydroxy- 1 6-aalpha-methylpregn-5-en-20-on 1 1 - alpha, 1 7,2 1 -Trihydroxy- 1 6- beta-methylpregna- 1 ,4-diene-3,20-dione 4-Methoxy-4-methylpentan-2-one 1 ,4-Naphthoquinone 1-Chloro-3,3-dimethylbutanone \ 6-alpha,17-alpha-Epoxy-20 - oxopregn-S-en-3-beta-y\ acetate 1 1 - alpha, 1 7-alpha,2 \ -Trihydroxy-16-a//&gt; /w-methyl-5-talpha-pregnane-3,20-dio 2 1 - acetate I I -( toluene-4-sulphonate ) 2()-Oxopregna-5,l 6-dien-3- /;t- /a-yl acetate 2,2'-Ethylenedioxydiethyl bis(2-ethylbutyrate ) Butyl perchlorocrotonate (a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 148 / 10 Official Journal of the European Communities 14. 6 . 80 CCT heading No Description Rate of autonomous duty (% ) 29.1.5 A IV a) Azelaic acid and sebacic acid 0 ex 29.15 C III Benzene - 1 ,2,4-tricarboxylic acid 0 ex 29.15 C III Benzene - 1,2,4, tricarboxylic acid 1 ,2-anhydride 0 ex 29.15 C III Tetrachlorophthalic anhydride 0 ex 29.15 C III Benzyl 3-isobutyryloxv-l-isopropyl-2,2-dimethylpropylphthalate 0 ex 29.1 6 A II Z.-Malic acid and its salts and esters 0 29.16 A III a ) Crude calcium tartrate 3-5 ex 29.1 6 A VIII a ) 2,2 - Bis (hydroxymethyl)propionic acid 0 ex 29.16 B III 2-Ethylhexyl 4-hydroxybenzoate 0 ex 29.16 B VI Octadecyl 3-(3,5-di- /er/-butyl-4-hydroxyphenyl)propionate 0 ex 29.1 6 B VI Pentaerythntol tetrakis[3-(3,5-di- /tr/-butyl-4-hydroxyphenyl)propinate] 0 ex 29.16 D Dinoprostone ( INN) 0 ex 29.22 A III ferf-Butylamine 0 ex 29.22 B II N.N.N? ',AM -Tetrabutylhexamethylenediamine 0 ex 29.22 D I 3,5-Dichloroaniline 0 ex 29.22 E II 1 ,8-Naphthylenediamine 0 ex 29.22 E II w-Phenylenebis(methylamine) 0 ex 29.23 A II Bis(2-dimethylaminoethyl ) ether 0 ex 29.23 A II Dinoprost ( INN), Trometamol salt ( INN) 0 ex 29.23 C Ketamine hydrochloride ( INNM) 0 ex 29.23 D V Tranexamic acid ( INN) 0 ex 29.23 D V 3,5-Diaminobenzoic acid 0 ex 29.23 D V beta-Alanine 0 ex 29.23 E 4-(2-Hydroxy-3-isopropylaminopropoxy)-2,3,6-trimethylphenyl acetate 0 ex 29.23 E Methyldopa ( INN) 0 ex 29.23 E Diethyl 1 ,3-benzodioxol-5-ylaminomethylenemalonate 0 ex 29.23 E 6-Acetyl - 1 ,3-benzodioxol-5-ylammonium chloride 0 ex 29.23 E Levodopa ( INN) 0 ex 29.23 E Dobutamine ( INN) and its salts 0 14 . 6 . 80 Official Journal of the European Communities No L 148 / 11 CCT heading No Description Rate of autonomous duty (% ) ex 29.25 A II ex 29.25 A II 29.25 B II a) ex 29.25 B lie) ex 29.25 B III b) ex 29.27 ex 29.27 ex 29.27 ex 29.29 ex 29.29 ex 29.29 ex 29.29 ex 29.30 ex 29.30 ex 29.31 B ex 29.31 B ex 29.31 B ex 29.31 B ex 29.31 B ex 29.34 C ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q and ex 30.03 A lib) N-Acetyl-DL-valine (3-Methacrylamidopropyl)trimethylammonium chloride Phenobarbital ( INN) and its salts Barbituric acid 2'-Benzoyl-4'-chloro-A'-(2-hydroxypropyi)glycinanilide 4-Bromophenylacetonitrile ( )- N-(a //&gt; /&gt;(3-Cyano-4-hydroxy-3-methoxy- alpha-methylphenethyl)acetami 2-(3-Phenoxyphenyl)propiononitrile 20-Hydroxyiminopregna-5,16-dien-3-yl acetate Carbidopa ( INN) Robenidine hydrochloride ( INNM) N.N-Diethylhydroxylamine o,oC-Bis(4 - /fr/-butylphenyl ) yV-cyclohexylphosphoramidothioate Methyl isocyanate 2-Methyl-2-(methylthio)propionaldehyde oxime 4-(Methylthio)phenol Thiophenol Tolnaftate ( INN) 2,2'-Thiodiethyl bis[3-(3,5-di- /tr/-butyl-4-hydroxyphenyl)propionate] Crystalline dimethyltin dichloride in the form of powder , for the production of goods falling within Chapter 70 (a ) 2-Acetyl-l ,4-butyrolactone 4-Nitrobenzyl 7-amino-3-methyl-8-oxo-5-thia-l - azabicycio[4.2.0]oct-2-ene-2-carboxy ­ late and its salts 2-Benzotriazol-2-yl-4-(1 ,1 ,3,3-tetramethylbutyl ) phenol 2-Benzotriazol-2-yl-/'-creso] 2,6-Di- /er/-butyl-4-[4,6-bis(octylthio)-1 . 3,5-triazin-2-yl-amino]phenol Butorphanol ( INN) and its salts 0 0 11 0 0 0 0 0 0 0 0 0 0 9 0 0 0 0 0 0 0 0 0 0 0 0 (a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . Official Journal of the European Communities 14. 6 . 80No L 148/ 12 CCT heading No Description Rate of autonomous duty (%) (-)-l-terf-Butylamino-3-(4-morphohno-l,2,5-thiadiazol-3-yloxy)propan-2-ol Clotiazepam (INN) 1,4-Diazabicyclo[2.2.2]octane(triethylenediamine) 2,4-Di- /ert-butyl-6-(5-chlorobenzotriazol-2-yl)phenol Carpipramine dihydrochloride (INNM) 2,3-Dihydro-2,2-dimethylbenzofuran-7-ol 1 -Ethyl - 1 ,4-dihydro-4-oxo{ 1 ,3]dioxolo[4,5-g]cinnoline-3-carbonitrile Indometacin (INN) Diphemanil metilsulphate (INN) Minoxidil (INN) Orazamide (INN) (25/?)-Spirost-5-en-3-beta-ol(diosgenin) and its esters Triazolam (INN) //-Tryptophan ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.36 ex 29.36 ex 29.36 ex 29.36 ex 29.38 B II ex 29.38 B III ex 29.39 C I ex 29.39 D II 4-Nitrobenzyl 7-amino-3-chloro-8-oxo-5-thia-l-azabicyclo[4.2.0]oct-2-ene-2-carboxy ­ late and its salts 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 Azatadine dimaleate (INNM) Amprolium hydrochloride (INNM) 2-(4-Pyridyl)ethanesulphonic acid Prifinium bromide (INN) Glucurolactone (INN) Quinethazone (INN) Sulfaguanidine (INN) Sulfathiazole (INN) 4-Chloro-5-sulphamoylanthranil-t&gt;-toluidide Panthenol (INN) Folic acid (INN) Serum gonadotrophin (INN) Betamethasone 21 -acetate (INNM) 14 . 6 . 80 Official Journal of the European Communities No L 148/ 13 CCT heading No Description Rate of autonomous duty (% ) ex 29.39 D II Triamcinolone acetonide (1NNM) 8 ex 29.39 D II Betamethasone 17,21-dipropionate (INNM) 0 ex 29.39 D II Triamcinolone 16-a //&gt; /&gt;a,21-diacetat (INNM) 8 ex 29.39 D II Fluorometholone (INN) 0 ex 29.39 D II Halcinonide (INN) 0 ex 29.39 D II Triamcinolone hexacetonide (INN) 8 ex 29.39 D II Methylprednisolone (INN) 8 ex 29.39 D II Triamcinolone (INN) 8 ex 29.39 D II Diflorasone di(acetate ) (INNM) 0 ex 29.39 E Calcitonin ( INN), salmon-type and its salts 0 ex 29.39 E Calusterone (INN) 0 ex 29.39 E Prasterone (INN) 0 ex 29.39 E Calcitonin (INN), porcine 0 ex 29.42 C VII Pilocarpine hydrochloride 0 ex 29.42 C VII Pilocarpine nitrate 0 ex 29.42 C VII (22R,2SR)-7omal-5-enin-3-beta-o\ (Solasodine) 0 ex 29.44 A Epicillin (INN) 0 ex 29.44 C and ex 30.03 A II b) Amikacin (INN) and its salts 0 ex 29.44 C Amophotericin B ( INN) 0 ex 29.44 C Cefoxitin sodfum (INNM) 0 ex 29.44 C Cefradine (INN) 0 ex 29.44 C Minocycline mono-hydrochloride dihydrate ( INNM) 0 ex 29.44 C Clindamycin (INN) and its salts and esters 0 ex 29.44 C Spectinomycin di hydrochloride pentahydrate ( INNM) 0 ex 29.44 C Gentamicin (INN) and its salts 0 ex 29.44 C Nystatin (INN) 0 ex 29.44 C and Bleomycin sulphate (INNM) ex 30.03 A lib) 0 ex 29.44 C Sisomicin sulphate (INNM) 0 No L 148/ 14 Official Journal of the European Communities 14. 6 . 80 CCT heading No Description Rate of autonomous duty (% ) ex 29.44 C Spectinomycin sulphate ( INNM) 0 ex 29.44 C Tobramycin ( INN) and its salts 0 ex 29.44 C Cefamandole (INN) and its salts and esters 0 ex 29.44 C Cefazolin ( INN) and its salts 0 ex 29.44 C Lincomycin (INN) and its salts and esters, for the manufacture of products falling within heading No 30.03 (a) 0 ex 29.44 C Monensin ( INN) and its salts 0 ex 29.44 C Cefaclor ( INN) and its hydrates , salts and esters 0 ex 29.44 C Fumagillin dicyclohexylammonium (INNM) 0 ex 29.45 Potassium ^r/-butoxide 0 ex 30.01 A Bovine livers for organotherapeutic purposes, dried 0 ex 30.01 B II Extracts of liver of bovine animals 0 ex 30.01 B II Extracts of suprarenal glands 0 ex 30.02 A Tenanus immonoglobulin 0 ex 30.02 A Anti-tetanus immunoplasma 0 ex 30.02 A German measles immunoplasma 0 ex 30.02 A Mumps immunoplasma 0 ex 30.02 A Whooping-cough immunoplasma 0 ex 30.03 A II b) B II b) Human albumin , whether or not in solution 0 ex 30.03 A II b) B lib) Human fibrinogen 0 ex 30.03 A lib) Bllb) Preserved serum prepared on a basis of human blood 0 ex 30.03 A lib) B II b) Anti-haemophilic globulin and anti-Rh, (D)-globulin derived from human blood 0 ex 30.03 A lib) Cisplatin ( INN) 0 ex 30.03 A lib) Mixture of oestrogens of equine origin in powder form 0 ex 30.03 B II b) Gamma-globulin , in solution , derived from human blood 0 ex 30.03 B II b) Lyophilized gamma-globulin derived from human blood 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 14. 6 . 80 Official Journal of the European Communities No L 148/ 15 CCT heading No Description Rate of autonomous duty (% ) 32.01 A I Tanning extracts of wattle (mimosa) 0 ex 32.01 A IV Tanning extracts derived from gambier and myrobolan fruits 0 ex 32.07 B Inorganic colouring matter preparations mentioned in Note 3 to Chapter 32, in hollow polyurethane spheres having a diameter of less than 200 micrometres 0 ex 32.08 D Glass in the form of flakes of a length not less than 0.1 mm and not more than 3-5 mm of a thickness not less than two and not more than five micrometres 0 ex 35.07 Bromelains (INN) 0 ex 35.07 Mixture of streptokinase (INN) and streptodornase (INN) 0 ex 35.07 Peroxidase 0 ex 37.02 B Colour negative film of a width not less than 75 mm and not more than 105 mm and of a length of 100 m or more , for use in the manufacture of instant picture film packs (a) 0 38.07 B Spirits of sulphate turpentine ; crude dipentene 3 38.07 C Spirits of wood turpentine ; terpenic solvents produced by the distillation or other treat ­ ment of coniferous woods ; sulphite turpentine ; pine oil (excluding 'pine oils ' not rich in terpineol) 3 ex 38.08 C Hydroabietyl alcohol 0 ex 38.19 G Catalysts consisting of bis (2-dimethylaminoethyl) ether dissolved in 1 .1 '-oxydipropan ­ 2-ol 0 ex 38.19 G Catalysts consisting essentially of diphosphorus pentaoxide on an inert support 0 ex 38.19 K Sintered magnesite mixed with small quantities of mineral oils 0 ex 38.19 U Lyophilized extract of the blood cells of the crab Limulus polyphemus (Lyophilized Limulus amebocyte lysate) 0 ex 38.19 U Calcined bauxite (refactory grade) 0 ex 38.19 U Diosgenin crude 0 ex 38.19 U 4-(6-Fluoro-2-methylinden-3-ylmethyl)phenyl methyl sulphide dissolved in toluene 0 ex 38.19 U Mixture of x-butyl-4,4'-isoproplidenediphenol and x,x'-dibutyl-4,4 '- isopropylidenediphenoi 0 ex 38.19 U Mixture of nitromethane and 1 ,2-epoxybutane 4 (a) Control of the use for this special purpose shall be carried out pursuant r o the relevant Community provisions . No L 148 / 16 Official Journal of the European Communities 14. 6 . 80 CCT heading No Description Rate of autonomous duty (%) ex 38.19 U Reaction products containing not less than 55 % by weight of 2-(2-/&gt;- chlorophenylbenzoxazol-5-yl) propiononitrile 0 ex 38.19 U Residue of manufacture containing not less than 40 % by weight of 1 1 - beta, 1 7,20,2 1 - tetrahydroxy-6-methylpregna-l,4-dien-3-one 21 -acetate 0 ex 38.19 U Intermediate products from the manufacture of monensin salts 0 ex 38.19 U Grains consisting of a mixture of dialuminium trioxide and zirconium dioxide containing by weight not less than 70 % and not more than 78 % dialuminium trioxide and not less than 19% and not more than 26% zirconium dioxide 7-3 ex 38.1 9 U Grains consisting of a mixture of dialuminium trioxide and zirconium dioxide containing by weight not less than 54 % and not more than 62 % dialuminium trioxide and not less-than 36 % and not more than 44 % zirconium dioxide 7-3 ex 38.19 U N-(2-Methyl-2-nitropropyl)-4-nitrosoaniline containing not less than 65 % by weight of an inert filler 0 ex 38.19 U Tetramethylammonium hydroxide dissolved in methanol 0 ex 39.01 A Colestipol hydrochloride ( INNM) 0 ex 39.01 C III and ex 39.03 B II b) 2, III b) 4 aa) and IV b) 4 aa ) Waste and scrap of photographic (including cinematographic) and X-ray film 0 ex 39.01 C III Waste and scrap of polyester sheets coated with tungsten compounds 0 ex 39.01 C III Film base , in rolls , of polyethylene terephthalate , for cinematography or photography (including radiography) 8 ex 39.01 C VII Polyimide sheet and strip , whether or not in rolls 0 ex 39.01 C VII alpha-4-Hydroxybutyl-ome £d-hydroxypol (oxytetramethylene) 0 ex 39.01 C VII Polyethylene oxide having a molecular weight of not less than 4 000 000 8 ex 39.01 CVII Polyoxy (2.6-dibromo-1.4-phenylene) for use in the manufacture of polyamide (a) 0 ex 39.02 C 1 (b) Transparent polyethylene film which will split longitudinally when stretched at right angles to this length , and having a density of not less than 0 925 g/cc and yielding not less than 11-5 g/m2 and not more than 1 8.8 g/m 2 for the manufacture of typewriter ribbon (a) 0 ex 39.02 C II Microporous polytetrafluorethylene film , not less than 30 cm in width and weighing not more than 22-4 g/m2 whether or not in rolls 0 ex 39.02 C III Polysulphohaloethylenes in one of the forms mentioned in Note 3 (a) and (b) to Chapter 39 4 ex 39.02 C VI (a) (b) Copolymers solely of allyl alcohol with styrene, which have an acetyl value of not less than 175 0 ex 39.02 C VII (b) Polyvinyl chloride sheeting, whether or not in rolls, of a thickness less than 1 mm and coated with an adhesive in which are embedded hollow glass balls having a diameter of not less than 50 and not more than 100 micrometres 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 14. 6 . 80 Official Journal of the European Communities No L 148 / 17 CCT heading No Description Rate of autonomous duty (% ) ex 39.02 C VIII Copolymers of vinylidene chloride with vinyl chloride , containing not less than 79-5 % by weight of vinylidene chloride , in one of the forms mentioned in Note 3 (a ) and (b) to Chapter 39 , for the manufacture of fibres , monofil or strip (a ) 0 ex 39.02 C XII Poly(2-diethylaminoethyl methacrylate ) dissolved in N.N-dimethylacetamide , with a polymer content of not less than 55 % by weight 0 ex 39.02 C XII Copolymer of 2-di-isopropylaminoethyl methacrylate and decyl methacrylate dissolved in N.N-dimethylacetamide, with a copolymer content of not less than 55 % by weight 0 ex 39.02 C XII Polyacrylic acid for use as a thickener in textile pigment printing pastes ( a ) ()' ex 39.02 C XIV a) Alternating copolymer of ethylene and maleic anhydride for use as a thickener in textile pigment printing pastes (a ) 0 ex 39.02 C XIV a) Copolymers of vinylidene chloride and acrylonitrile in the form of expandable beads of a diameter not less than four and not more than 20 micrometres 0 ex 39.02 C XIV a) Copolymers of vinyl chloride with vinyl acetate and vinyl alcohol containing by weight not less than 89 % and not more than 92 % of vinyl chloride , not less than 2 % and not more than 6 % of vinyl acetate and not less than 4 % and not more than 8 % of vinyl alcohol , in one of the forms mentioned in Note 3 ( a ) and (b ) to Chapter 39 0 ex 39.02 C XIV a) Fluorinated ethylene propylene copolymers , for the manufacture of flat ( ribbon ) cable , containing not less than 60 cores (a ) 0 ex 39.02 C XIV a) Poly(l-ethylethylene) (Polybutene-1 ) in one of the forms mentioned in Note 3 (b) to Chapter 39 0 ex 39.02 C XIV a) Polymerization product of acrylic acid with small quantities of a polyunsaturated monomer for use as a thickener in textile pigment printing pastes (a ) 0 ex 39.02 C XIV (b) Polyvinyl fluoride sheet, whether or not in rolls 0 39.03 B V a) 1 Ethylcellulose , not plasticized 4 ex 39.03 BV a) 2 Ethylhydroxvethylcellulose , insoluble in water 4 ex 39.03 B V a) 2 Hydroxypropylcellulose 0 ex 39.06 B 0-(2-hydroxyethyl)amvlopectin hydrolvsate 0 ex 39.07 BVd) Perforated polyethylene film of a width of not less than 4-5 cm and net more than 5-5 cm and having a molecular weight of not less than 4 000 000 in rolls for use as conveyor belts in machines for manufacturing cigars ( a ) 0 ex 41 .02 C Leather of East India kip , whole , whether or not the heads and legs have been removed, each weighing more than 4-5 kg net and not more than 8 kg , not further prepared than vegetable tanned , whether or not having undergone further preservative treatment with oil , but obviously unsuitable for immediate use in the manufacture of leather articles 0 (a) Control of the use for this special purpose shall he carried out pursuant to the relevant Community provisions . No L 148/ 18 Official Journal of the European Communities 14 . 6 . 80 CCT heading No Description Rate ot autonomous duty ( % ) 41.03 B I Sheep and lambskin leather, except leather falling within heading No 41.06 or 41.08 , other not further prepared than tanned 0 41.04 B I Goat and kid skin leather, except leather falling within heading No 41.06 or 41 .OS , other, not further prepared than tanned 0 41.05 B I Other kinds of leather, except leather falling within heading No 41.06 or 41.08 , other, not further prepared than tanned 0 ex 44.22 B Used casks and barrels of oak , whether assembled or not ; their staves and heads 0 ex 44.28 D II Shingles for roofs and walls of coniferous wood 0 45.01 Natural cork, unworked, crushed , granulated or ground ; waste cork 0 45.02 Natural cork in blocks , plates , sheets or strips ( including cubes or square slabs , cut to size for corks or stoppers) 4 ex 49.1 1 B Microcopies on an opaque base for data banks and libraries ( a ) 0 ex 49.1 1 B Artists ' screen prints (commonly described as serigraphs ), signed bv the artist and numbered from 1 to 200 0 ex 51.01 A Yarn wholly of polyglycollic acid 0 ex 51.01 A Yarn of polytetrafluoroethylene 0 ex 51.01 A Yarn of polyvinyl alcohol , soluble in water at a temperature of 50 C tor use in the manufacture of weftless ' felts ' for papermaking machines (a ) 0 ex 51.02 A I Monofil of polytetrafluoroethylene 0 ex 51.02 A II Polyimide strip , whether or not in rolls 0 ex 51.02 A II Strip of polytetrafluoroethylene , whether or not in rolls with an extension at break not exceeding 25 % 0 ex 51.04 A IV Woven fabrics of polyvinyl alcohol fibres for machine embroidery 0 ex 54.03 B I a) Unbleached linen yarn (excluding yarn of flax tow), measuring per kg 30 000 m or less, for the manufacture of multiple or cabled yarns for the footwear industry or for whipping cables (a ) 0 ex 56.01 A Textile fibres cf polytetrafluoroethylene 0 ex 58.01 B Carpets, carpeting and rugs , of silk or of waste silk other than noil , of which the pile contains not less than 85 % by weight of silk or waste silk other than noil (b ) 20 with a maximum duty of 4 EUA per m -' (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . (b) The Additional Note to Chapter 58 shall apply here . 14. 6 . 80 Official Journal of the European Communities No L 148/ 19 CCT heading No Description Rate of autonomous duty (%) ex 58.07 A Braid wholly of polyglycollic acid yarn 0 ex 59.03 Bonded fibre fabrics and similar bonded yarn fabrics of aromatic polyamide man ­ made fibres obtained by polycondensation of wi-phenylene-diamine and isophthalic acid 0 ex 59.04 Coir yarn, for the manufacture of carpets, carpeting and rugs, mats and the like (a) 0 ex 59.17 D Yarn and strip of impregnated polytetrafluoroethylene, whether or not oiled or graphited 0 62.03 B I a) Sacks and bags of the kind used for the packing of goods, used, of flax or of sisal 0 ex 68.02 B Artificially coloured granules and chippings 0 ex 69.09 B Catalyst supports, consisting of porous cordierite ceramic pieces of roughly circular or oval cross-section with parallel sides, having an overall volume of not less than 240 ml and not more than 1 1 1 00 ml, and having a minimum dimension of not less than 70 mm and a maximum dimension of not more than 480 mm, having not less than 28 continuous channels per 100 mm2 running parallel to the main axis of symmetry, the total channel cross-section area being not less than 50 % and not more than 80 % of the whole cross-section area 0 ex 70.19 A IV b) Glass beads of a diameter of less than 0.1 mm and with a refractive index of 2-26 0 ex 70.20 A Mats of non-textile glass fibres of a weight per square metre of not more than 100 g and a fibre diameter of not more than seven micrometres 0 ex 70.20 B Glass-fibre yarns, with a filament diameter of not more than four micrometres, for the manufacture of carpets (a) 0 ex 70.20 B Yarns of 33 tex or a multiple thereof obtained from continuous spun glass filaments having a diameter of not less than 2-5 and not more than 51 micrometres other than those treated so as to improve their adhesion to elastomers 0 ex 75.04 A Tubes of nickel, not alloyed, of a purity not less than 99 % , not deviating from straight ­ ness lengthwise by more than 1 mm per 150 cm of length, and with an outside diam ­ eter either :  Not less than 213-36 mm and not more than 214 mm, or  Not less than 209-95 mm and not more than 210-59 mm, or  Not less than 168-28 mm and not more than 168-78 mm 0 76.01 B I b) Waste of aluminium other (including factory rejects) 0 ex 76.03 Aluminium alloy strip in coils , containing not less than 18 % by weight and not more than 23 % by weight of tin and not less than 0-7 % by weight and not more than 1 -5 % by weight of copper as the major alloying elements and having a width of not less than 75 and not more than 230 mm and a thickness of not less than 3 and not more than 6-5 mm 0 ex 81.03 B Wire of unalloyed tantalum, of a diameter not less than 0-25 mm and not more than 0-5 mm, for the manufacture of capacitors (a) 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 148 /20 Official Journal of the European Communities 14 . 6 . 80 CCT heading No Description Rate of autonomous duty (% ) ex 81.04 D I b) Chromium, in the form of cathode chips , pellets or briquettes , which contains not more than 010 % by weight of total oxygen , not more than 0 015 % by weight of total aluminium and not more than 0-001 % by weight of aluminium compounds insoluble in boiling 5N hydrochloric acid and in boiling fuming perchloric acid , and evaluated as aluminium , for the production of alloy for the manufacture of the following parts of gas turbines and jet engines (a ) :  Blades , fixed or movable , including their rings  Vanes  Nozzles 0 ex 81.04 G 1 Electrolytic manganese of a purity of at least 99-7 % , for the chemical industry (a) 0 ex 81.04 K I Waste and scrap titanium 0 ex 81.04 K I Titanium sponge 0 ex 84.51 A Typewriters with Braille characters 0 ex 84.59 B Integrally forged, rough-turned components with unit weights of more than 150 tonnes , for reactor pressure vessels 0 ex 84.63 D Forged and roughly shaped generator and turbine shafts of a weight exceeding 180 tonnes 0 ex 85.13 B Sonic convertors consisting of a box approximately 28 cm long, approximately 13 cm broad and approximately 10 cm high the top being shaped in the form of a cradle to receive a telephone handset , incorporating a lamp to indicate the state of call . This modem (MODulator/DEModulator) converts teleprinter keyboard signals for transmis ­ sion by telephone line or radio for reconversion to keyboard signals on a distant tele ­ printer 0 ex 90.01 B Material consisting of a polarizing film , supported on one or both sides by transparent material 0 ex 90.19 A III Vascular prostheses 0 ex 90.19 B II Reading appliances for the blind, in which a miniature camera using photo-transistors transmits letters onto a scanning bord with piezo-electric pencils , and its parts and accessories 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions .